DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 10-12, 14-24 are pending of which claim 10 and 19 are in independent form. 
	Claims 10-12, 14-24 are rejected under pre-AIA  35 U.S.C. 103(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12, 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan; James et al. (US 20090292687 A1) in view of Ejerhed; Eva Ingegord et al. (US 6842730 B1).

Regarding claim 1 , Fan discloses, a method for an at least semiautomatic generation of a request to a data processing system with a data pool,  wherein a data model, which is usable for the selection of data from the data pool using a query language, forms the data pool, wherein a user's request made in natural language, which takes place by a user input of user terms captured as a series of characters that form character strings, wherein the user terms semantically describe the user intended results from the data processing system based on the request to be carried out by the data processing system and includes a first term, the user terms are analyzed and/or interpreted, and converted into a request in the query language, wherein the request in natural language captured as a character string is resolved into plurality of lexemes, wherein a meaning of a particular lexeme is determined based on the data model, and a request in the query language is created out of the determined meaning (The invention leverages the concept of " Lexical Answer Type" (LAT) not the "ontological answer type". While the two are related, ontologies are typically predefined (and finite), the LATs are computed from a natural language analysis of the query and provide more a description of 
wherein processing the first lexeme includes determining if the first lexeme is a description of a data source, a description of a data class, or a description of a data attribute of the data model (Lexical resources ¶ [0084]-[0086])

Ejerhed discloses, each lexeme of the plurality of lexemes corresponding to a term represented within the character string (In another embodiment of the invention, a string of word tokens in said indexed and stored analyzed natural language text corpus matches one of the surface variants, or the analyzed natural language query, if it comprises the head words of phrases bearing the grammatical relations of subject, object, and the lexical main verb in said one of the surface variants or the analyzed natural language query in the same linear order as in said one of the surface variants or the analyzed natural language query [col. 3, ll. 53-61]. Also see [col. 6, ll. 66-col.7, ll. 7]. Finally, in FIG. 4, the system comprises a result manager 412, operatively connected to the index 412, for extracting each portion of text comprising a string of word tokens that matches any one of the surface variants or the natural language query. A string of word tokens in the natural language text corpus matches a surface variant if it comprises the main words of phrases bearing the grammatical relations of subject, object, and lexical main verb in the surface variant in the same linear order as in the surface variant. The portion of text to be extracted can be chosen as the string of word tokens itself or the clause, the sentence, the paragraph or the document that the string of word tokens are included in. The extraction means use the index to find the proper clause, sentence, paragraph and document by consulting the respective location identifiers in the index [col. 10, ll. 46-60]. Also see [col. 9, ll. 1-15]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ejerhed’s system would have allowed Fan to facilitate each lexeme of the plurality of lexemes corresponding to a term represented within the character string. The motivation to combine is apparent in the Ejerhed’s reference, because it provides an improved method, and a corresponding system, for extracting information from a natural language text corpus, that is not subject to the foregoing disadvantages of existing methods for these tasks.

Bonnet discloses, the plurality of lexemes being sequentially processed equivalent to their sequence such that the first term corresponding to a first lexeme of the plurality of lexemes has a first index and is processed prior to remaining lexemes of the plurality of lexemes (A method of processing a sequence of characters, the method comprising converting the sequence of characters into a sequence of tokens so that each token comprises a lexeme and one of a plurality of token types. Each of the plurality of token types relates to at least one of a plurality of predetermined functions, wherein at least one said token type relates to multiple functions of the plurality of predetermined functions [abstract]. Also see ¶ [0022]-[0024], [0049], [0081], [0094], [0096]-[0097]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bonnet’s system would have allowed Fan and Ejerhed to facilitates the plurality of lexemes being sequentially processed equivalent to their sequence such that the first term corresponding to a first lexeme of the plurality of lexemes has a first index and is processed prior to remaining lexemes of the plurality of lexemes. The motivation to combine is apparent in the Fan and Ejerhed’s reference, because there is a need to improve carrying out numerous tasks (including data detection), combined with the increasing volume of information that needs to be scanned and the increasingly complex and numerous types of information it is desired to detect.

	Regarding claim 11, the combination of Fan, Ejerhed and Bonnet discloses, wherein, for each particular lexeme to be processed following the first term, a check is performed if a subsequent lexeme in the sequence exists, and in response to the subsequent lexeme in the sequence existing, determining if the current lexeme to be processed is the description of a data source, the description of a data class, or the description of a data attribute of the data model (Fan: Depending on the resource, this may take different forms; in a knowledge base, this corresponds to particular relations of interest that relate instances to types, with an encyclopedic source, this could be lexical category information which assigns a lexical type to an entity, with lexical resources such as WordNet, this is a set of lexical relations, such as hyponymy, over synsets (e.g. "artist" isa "person"), and with unstructured document collections this could be co-occurrence or proximity to other terms and phrases representing type ¶ [0085]-[0087]).

Regarding claim 12, the combination of Fan, Ejerhed and Bonnet discloses, wherein in  in case the description of a data source or the description of a data class is present, the description is transformed into a parameter of the query language for the selection of data from the data pool, wherein the parameter narrows down the selection of data on data with the description of the data source or the description of the data class (Fan: It is understood that additional functional blocks such as a Lexical and Semantic Relations module to detect lexical and semantic relations in the query; a Question Classification block that may employ topic classifiers providing information addressing, and, a Question Difficulty module executing methods providing a way to ascertain a question's difficulty may be included in the query analysis module ¶ [0055], [0085], [0086]).

Regarding claim 13, (Canceled).
	
Regarding claims 15, the combination of Fan, Ejerhed and Bonnet discloses, wherein in case the description of a data class is present, it is checked if the request in the query language contains a parameter which narrows down the selection of data to data with the description of the data class, wherein in this case the current lexeme to be processed is transformed to a parameter of the query language for selection of data from the data pool, wherein the parameter describes a relation between data objects, which are described with the parameter contained in the request using the query language, and data objects, which are described with parameters beginning with the description of the current lexeme to be processed (Fan: The invention leverages the concept of " Lexical Answer Type" (LAT) not the "ontological answer type". While the two are related, ontologies are typically predefined (and finite), the LATs are computed from a natural language analysis of the query and provide more a description of an answer than its ontological category ¶ [0026], [0028]. As further shown in greater detail in the architecture diagram of FIG. 1, the "Query Analysis" module 20 receives an input that comprises the query 19 entered, for example, by a user via their web-based browser device. An input query 19 may comprise a string such as "Who was the tallest American president?". Alternately, a question may consist of a string and an implicit context, e.g., "Who was the shortest?". In this example, context may range from a simple another string e.g. "American presidents" or "Who was the tallest American president?" to any data structure, e.g. all intermediate results of processing of the previous strings--a situation arising e.g., in a multiple turn dialog. The input query is received by the Query Analysis module 20 which includes, but is not limited to, one or more the following sub-processes: A Parse and Predicate Argument Structure block (not shown) that implements functions and programming interfaces for decomposing an input query into its grammatical and .


Claims 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed in view of Marchisio, Giovanni B. et al. (US 20050267871 A1).

Regarding claim 14, the combination of Fan, Ejerhed and Bonnet teaches all the limitations of claim 1.
However neither one of Fan, Ejerhed or Bonnet explicitly facilitate, wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the sequence is processed.
Marchisio discloses, wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the sequence is processed (A configurable list of words are ignored by the parser as "stopwords." The stopword list comprises words that are deemed not indicative of the information being sought. Example 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Marchisio’s system would have allowed Fan, Ejerhed and Bonnet to facilitate, wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the sequence is processed. The motivation to combine is apparent in the Fan, Ejerhed and Bonnet’s reference, because enhanced methods and systems for syntactically indexing and searching data sets to achieve more accurate search results with greater flexibility and efficiency than previously available.

Regarding claims 18, the combination of Fan, Ejerhed, Bonnet and Marchisio discloses, wherein in case no data source, no data class, no data attribute or no remaining lexeme in the sequence in the character string is described, the current lexeme to be processed is transformed to a parameter of the query language for the selection of data from the data pool, wherein the parameter narrows down the selection of data to data with the current lexeme to be processed as a free-text search (Marchisio: In step 2703, the build_file routine tags the beginning and end of each document (or section, as defined by the structure of the data set). In step 2704, the routine performs OCR processing on any images so that it can create searchable text (lexical units) associated with each image. In step 2705, the build_file routine creates one or more sentences for each chart, map, figure, table, or other non-textual entity. For example, for a map of China, the routine may insert a sentence of the form ¶ [0206]).


Claims 16, 17, 19-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed et al. in view of Cameron; Robert D. et al. (US 20080040345 A1).

Regarding claim 16, the combination of Fan, Ejerhed and Bonnet teaches all the limitations of claim 2.
However neither one of Fan, Ejerhed or Bonnet explicitly facilitate a system wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the sequence are transformed into a parameter of the query language as a name-value-pair for the selection of data from the data pool, wherein the parameter narrows down the selection of data to data with the description of the data attribute.
Cameron discloses, wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the sequence are transformed into a parameter of the query language as a name-value-pair for the selection of data from the data pool, wherein the parameter narrows down the selection of data to data with the description of the data attribute (Element start tags and empty element tags use an opening delimiter of "<" immediately following by an XML name for the element. Lexical analysis of these tags is somewhat more complex than that for comments, character data sections or processing instructions, involving the repeated scanning of attribute information in the form of name-value pairs separated by an "=" token. Attribute values consist of quoted string literals, using single quotes or double quotes. Lexical item streams for identifying single quote and double quote characters are thus defined ¶ [0367]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cameront’s system would have allowed Fan, Ejerhed and Bonnet to facilitate a system wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the sequence are transformed into a parameter of the query language as a name-value-pair for the selection of data from the data pool, wherein the parameter narrows down the selection of data to data with the description of the data attribute. The 

Regarding claims 17, the combination of Fan, Ejerhed, Bonnet and Cameron discloses, wherein in case the description of a data class is present, it is checked if the description is also the description of a data attribute, wherein in this case the current lexeme to be processed and the subsequent lexeme in the sequence are transformed into a parameter of the query language as a name-value-pair for the selection of data from the data pool, wherein the parameter narrows down the selection of data to data with the description of the data attribute such that in the request an OR-conjunction is combined with the request of data of a data class (Cameron: Element start tags and empty element tags use an opening delimiter of "<" immediately following by an XML name for the element. Lexical analysis of these tags is somewhat more complex than that for comments, character data sections or processing instructions, involving the repeated scanning of attribute information in the form of name-value pairs separated by an "=" token. Attribute values consist of quoted string literals, using single quotes or double quotes. Lexical item streams for identifying single quote and double quote characters are thus defined ¶ [0367] and [0431]).

Regarding claim 19, the combination of Fan, Ejerhed, Bonnet and Cameron clearly shows a device for performing the methods of claims 1 and 7. Therefore the rejection of claims 1 and 7 applies to claim 10.
and wherein only the first lexeme of the plurality of lexemes is checked to determine if the first lexeme is the description of a data source (Fan: With a structured knowledge base, instances may be entities, with an encyclopedic source such as Wikipedia instances may be entries in the encyclopedia, with lexical resources such as WordNet ( lexical database) instances may be synset entries (sets of synonyms), and with unstructured document (or webpage) collections, instances may be any terms or phrases occurring within the text. If multiple instances are found, a rollup using an aggregation function is employed to combine the scores from all candidates. If no suitable instance is found, a score of 0 is returned ¶ [0084]. Depending on the resource, this may take different forms; in a knowledge base, this corresponds to particular relations of interest that relate instances to types, with an encyclopedic source, this could be lexical category information which assigns a lexical type to an entity, with lexical resources such as WordNet, this is a set of lexical relations, such as hyponymy, over synsets (e.g. "artist" isa "person"), and with unstructured document collections this could be co-occurrence or proximity to other terms and phrases representing type ¶ [0085]).

Regarding claim 20, the combination of Fan, Ejerhed, Bonnet and Cameron clearly shows a device for performing the methods of claim 2. Therefore the rejection of claim 2 applies to claim 11.

Regarding claim 21, the combination of Fan, Ejerhed, Bonnet and Cameron clearly shows a device for performing the methods of claim 3. Therefore the rejection of claim 3 applies to claim 12.

Regarding claim 23, the combination of Fan, Ejerhed, Bonnet and Cameron clearly shows a device for performing the methods of claim 6. Therefore the rejection of claim 6 applies to claim 15.


Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed in view of Cameron in view of Marchisio.

Regarding claim 22, the combination of Fan, Cameron, Ejerhed, Bonnet and Marchisio clearly shows a device for performing the methods of claim 5. Therefore the rejection of claim 5 applies to claim 14.

Regarding claim 24, the combination of Fan, Cameron, Ejerhed, Bonnet and Marchisio clearly shows a device for performing the methods of claim 9. Therefore the rejection of claim 9 applies to claim 16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/2/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154